UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1068


YAHUDAH WASHITAW OF EASTTERRA INDIANS; DAVID HOSKINS;
KERKLON STACKHOUSE; SHAWN SINGLETARY,

                     Plaintiffs - Appellants,

              and

MAURICE STACKHOUSE, Deceased,

                     Plaintiff,

              v.

PHH MORTGAGE CORPORATION; JP MORGAN CHASE BK, NA; CIT
GROUP/SALES FINANCING, INC.; STATE OF NORTH CAROLINA; THE
UNITED STATES; DKL INVESTMENTS, LLC,

                     Defendants - Appellees,

              and

NATIONS STAR,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:17-cv-00377-BR)


Submitted: May 29, 2018                                            Decided: June 4, 2018
Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Yahudah Washitaw of EastTerra Indians, David Hoskins, Kerklon Stackhouse, Shawn
Singletary, Appellants Pro Se. Joseph Michael Lischwe, D. Martin Warf, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Proceeding pro se, Yahudah Washitaw of EastTerra Indians (Washitaw), David

Hoskins, Kerklon Stackhouse, and Shawn Singletary seek to appeal the district court’s

order dismissing their amended complaint for failure to state a claim. See Fed. R. Civ. P.

12(b)(6). Because Washitaw may only proceed in federal court through licensed counsel,

we dismiss the appeal as to Washitaw. See Rowland v. Cal. Men’s Colony, Unit II Men’s

Advisory Council, 506 U.S. 194, 201-02 (1993); Fraass Survival Sys., Inc. v. Absentee

Shawnee Econ. Dev. Auth., 817 F. Supp. 7, 10-11 (S.D.N.Y. 1993). As to the remaining

Appellants, we have reviewed the record and find no reversible error. Accordingly,

although we grant those Appellants leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Yahudah Washitaw of EastTerra Indians v. PHH

Mortg. Corp., No. 5:17-cv-00377-BR (E.D.N.C. Dec. 21, 2017). We deny the motion for

judicial assistance by an indigenous tribe. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                   AFFIRMED IN PART;
                                                                   DISMISSED IN PART




                                            3